DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 7, 9, 10, 12-15, 17, 19, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stites et al. (herein “Stites”; US Pub. No. 2009/0048035 A1) in view of Nishitani (US Pub. No. 2003/0220155 A1).
a hollow-type golf club head that (Fig. 4A), when oriented in a reference position, comprises: a volume no less than 250 cc (par. [0026]; noting at least 420 makes obvious the claimed range); a main body comprising: a top portion; a sole portion including an exterior surface and interior surface, the interior surface having a first irregularly-contoured (Figs. 4A and 4B; noting the sole portion direction adjacent/below item 412 is curved; and noting thefreedictionary.com defines “irregular” as “not straight”); a striking face having a face center; a peripheral golf club head edge (Figs. 4A and 4B); an overall club-head width measured in a heel-toe direction; and an overall club-head length measured in a forward-rearward direction (Figs. 4A and 4B and Table 1); and a discrete weight member having a top surface and opposing bottom surface that is coupled to the first irregularly-contoured portion of the interior surface of the sole portion (Figs. 4A and 4B and par. [0022]; noting the weight member can be “engaged with at least one of the first body and the third body”; the first body being the sole; noting a weight top and bottom being inherent; emphasis added), the weight member comprising a density of at least 3 g/cc (Table 7; noting a “Ti metal” weight which would inherently have a density of 4.5 g/cc), wherein a majority of a mass of the weight member is located in a three-dimensional space, bounded, in a top plan view, between the peripheral golf club head edge and an imaginary boundary inwardly offset from the peripheral edge by a distance of 0.3 times the overall club head length (Fig. 4A, item 412; noting this is completely obvious).  It is noted that Stites does not specifically disclose that the bottom surface having a second irregularly-contoured portion having a same shape as the first irregularly-contoured portion of the interior surface, the top surface of the weight member having a third irregularly-contoured portion having a same shape as the first irregularly-contoured portion of the interior surface, and a projection area, in a top plan view, of at least 2 cm2.  However, Stites discloses the use of the weight on the sole, the sole having a curved (aka irregular) contour (Fig. 4B, item 412), and a weight that would have some inherent projected area (Fig. 4A). In addition, Nishitani discloses a similar golf club wherein the weight bottom surface having a second irregularly-contoured portion having a same shape as the first irregularly-contoured portion of the interior surface, the top surface of the weight member having a third irregularly-contoured portion having a same shape as the first irregularly-contoured portion of the interior surface (Fig. 2, item 8 and 4; noting all three surfaces are slightly curved, aka irregular), and a projection area, in a top plan view, of at least 2 cm2 (par. [0026]; noting 25 to 1600 mm2 or 0.25 to 16 cm2 making obvious the claimed range).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Stites to make the bottom surface have a second irregularly-contoured portion having a same shape as the first irregularly-contoured portion of the interior surface, the top surface of the weight member having a third irregularly-contoured portion having a same shape as the first irregularly-contoured portion of the interior surface, and a projection area, in a top plan view, of at least 2 cm2 as taught by Nishitani because doing so would be a simple substitution of one element (a Ti metal weight used on the sole having a curved surface and a specific area) for another (a Ti metal used on a curved sole) to obtain predictable results (a Ti metal weight used on the sole having a curved surface and a specific area used to change the MOI of the club head as desired).
Regarding claims 2 and 12, the combined Stites and Nishitani disclose that the weight member further comprises a weight-member width in the heel-toe direction wherein a ratio of the weight-member width to the overall club-head width is at least 0.3 (Stites: Table 1; 
Regarding claims 3 and 13, the combined Stites and Nishitani disclose that the main body comprises a material having an elongation of at least 10% (Stites: par. [0047]; noting a “forged” body/crown/sole makes obvious the ability to elongate the material, see applicant’s spec, page 16 of 39 specifically mentioning “forging” as a method to produce the elongation, or in the alternative, elongating the material by 10% is simply a product by process).
Regarding claims 4 and 14, the combined Stites and Nishitani disclose a total club-head mass wherein a ratio of the mass of the weight member to the total club-head mass is at least 0.04 (Stites: Table 7, noting a weight of 18.9 g and a total head weight of 198.1 g, so 18.9/198.1 = 0.095).
Regarding claims 5 and 15, the combined Stites and Nishitani disclose a total club-head mass between 150 g and 225 g (Stites: par. [0066]; noting 190 to 200 g anticipates the claimed range, also: Table 7, noting a weight of 198.1 g).
Regarding claims 7 and 17, the combined Stites and Nishitani disclose that the bottom surface of the weight member comprises a first position locator and the interior surface of the main body comprises a second position locator, the first and second position locators being complementary to each other (Nishitani: par. [0028]; noting it is obvious and functionally possible to apply an “organic bonding agent” to both localized surfaces prior to installation of the weight to the sole in that local area).
Regarding claims 9 and 19, the combined Stites and Nishitani disclose that a moment of inertia, Izz, of at least 4500 g*cm2 (Stites: par. [0055]; noting at least 5700 g-cm2 makes obvious the claimed range).  
an overall height, wherein at least 75% of the mass of the weight member is positioned between a first imaginary horizontal plane that is spaced from the ground plane by a distance of 0.03 times the overall height of the golf club head and a second imaginary horizontal plane that is spaced from a ground plane by a distance of 0.25 times the overall height of the golf club head (Stites: Table 1; noting a club height of 1 inch or 25.4 mm, and Table 7; noting a sole thickness of 0.95 mm, and Nishitani: par. [0012]; noting a weight height/thickness of 1.5 mm, so the bottom of the weight would be at 0.95/25.4 mm = 0.037 and the top would be at (0.95+1.5)/25.4 = 0.096, so 100% of the weight would lie within this claimed region). 
Regarding claim 11, Stites discloses a hollow-type golf club head that (Fig. 4A), when oriented in a reference position, comprises: a main body comprising: a top portion; a sole portion including an exterior surface and interior surface, the interior surface having a first irregularly-contoured (Figs. 4A and 4B; noting the sole portion direction adjacent/below item 412 is curved; and noting thefreedictionary.com defines “irregular” as “not straight”); a striking face having a face center; a peripheral golf club head edge (Figs. 4A and 4B); an overall club-head width measured in a heel-toe direction; and an overall club-head length measured in a forward-rearward direction (Figs. 4A and 4B and Table 1); and a discrete weight member having a mass (Table 7, noting 18.9 grams), a top surface, and a bottom surface opposite the top surface and coupled to the first irregularly-contoured portion of the interior surface of the sole portion (Figs. 4A and 4B and par. [0022]; noting the weight member can be “engaged with at least one of the first body and the third body”; the first body being the sole; noting a weight top and bottom being inherent; emphasis added), wherein a majority of a mass of the weight member is located in a three-dimensional space, bounded, in a top plan view, between the peripheral golf club head edge and an imaginary boundary inwardly offset from the peripheral edge by a distance of 0.3 times the overall club head length (Fig. 4A, item 412; noting this is completely obvious).  It is noted that Stites does not specifically disclose that the bottom surface having a second irregularly-contoured portion having a same shape as the first irregularly-contoured portion of the interior surface, the top surface of the weight member having a third irregularly-contoured portion having a same shape as the first irregularly-contoured portion of the interior surface, and a projection area, in a top plan view, of at least 2 cm2, the bottom surface of the weight member comprises a first position locator and the interior surface of the sole portion of the main body comprises a second position locator, the first and second position locators being complementary to each other.  However, Stites discloses the use of the weight on the sole, the sole having a curved (aka irregular) contour (Fig. 4B, item 412), and a weight that would have some inherent projected area (Fig. 4A). In addition, Nishitani discloses a similar golf club wherein the weight bottom surface having a second irregularly-contoured portion having a same shape as the first irregularly-contoured portion of the interior surface, the top surface of the weight member having a third irregularly-contoured portion having a same shape as the first irregularly-contoured portion of the interior surface (Fig. 2, item 8 and 4; noting all three surfaces are slightly curved, aka irregular), and a projection area, in a top plan view, of at least 2 cm2 (par. [0026]; noting 25 to 1600 mm2 or 0.25 to 16 cm2), and the bottom surface of the weight member comprises a first position locator and the interior surface of the sole portion of the main body comprises a second position locator, the first and second position locators being complementary to each other (par. [0028]; noting it is obvious and functionally possible to apply 2 and the bottom surface of the weight member comprises a first position locator and the interior surface of the sole portion of the main body comprises a second position locator, the first and second position locators being complementary to each other as taught by Nishitani because doing so would be a simple substitution of one element (a Ti metal weight used on the sole having a curved surface and a specific area, the weight attached to the sole via an organic bonding agent) for another (a Ti metal attached to a curved sole) to obtain predictable results (a Ti metal weight used on the sole having a curved surface and a specific area attached to the sole via an organic bonding agent, the weight used to change the MOI of the club head as desired).

Claims 6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stites et al. (herein “Stites”; US Pub. No. 2009/0048035 A1) in view of Nishitani (US Pub. No. 2003/0220155 A1) and in further view of Hirano (US Pub. No. 2009/0305815 A1)
Regarding claims 6 and 16, it is noted that the combined Stites and Nishitani do not specifically disclose that the weight member comprises a plurality of peripheral recesses.  However, Hirano discloses a plurality of peripheral recesses in the sole weight when attached to the club head (Fig. 7, item j). Thus, it would have been obvious to one of ordinary skill in the art .

Claims 8 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stites et al. (herein “Stites”; US Pub. No. 2009/0048035 A1) in view of Nishitani (US Pub. No. 2003/0220155 A1) and in further view of Morales et al. (herein “Morales”; US Pat. No. 7,361,100 B1).
Regarding claims 8 and 18, it is noted that the combined Stites and Nishitani do not specifically disclose a primary natural frequency between 3000 and 4500 Hz. However, Stites discloses a golf club head that would inherently have some natural frequency (Fig. 4A).  In addition, Morales discloses using a natural frequency of a head of at least 3,500 Hz (col. 3, lines 46-49).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combined Stites and Nishitani to make the golf club have a natural frequency of at least 3500 Hz as taught by Morales because doing so would be use of a known technique (making the golf club to having a desirable dominant natural frequency of 3,500 Hz) to improve a similar product (a golf club with some inherent natural frequency) in the same way (making the golf club to have a desirable dominant natural frequency of 3,500 Hz, the sound being pleasing to the user).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
5/5/21


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711